OFFICE       OF THE ATTORNEY         GENERAL         OF TEXAS

                                            AUSTIN




     Bonorablc F. L. Lassie
     county AuOit or
     Wilbarser County
     Vernon, Taxas
     Dear     Eirt~




     an opinion        by thir    departm

                      -The    ae88ione
              has been oonfro




                                              *ah    a   00naitiOh    v&at
A                                             e’y take     to   ebbcain   and
                                          0 part au8 or ~a0iinquent
                                     a property pleas& on the roll8
                                     and In a, tax bearIn@ oo~ltion?~
                        stion which you have subaitted to us Is
     vsrp broad ir? its aoops and nature ana we will not attempt
     to answer it speolfloall~.
                Re are enoloslng sopiaa of our opinions nwhiea
     O-930,          O-1462 and O-1043, whloh we believe
                 O-1342,                                  will be
     of help and assidtanoe to you.    There opinions are a8lf-
     s~lanatory   and will not be elaborated upon hera*
!’
           Ssotlon 5 of Art:ele     1345-b, Vernon'n Civil Utat-
utsB af Tmab, provide8 t&t       qmn the trial of a tax suit
tba court may hear 8tlamo~      and make a rlnaing        a@ a gnrt
sf the judgreent, of the renmnab2o fair        valid   for WljU4~06
omlue") of the 9~096rt~ 8~ of the date of tbc trial whloh
Yaajuagaa oaluen ahall *not naoaeearily        be the raloe at tho
$ime the asseaaxent of the tawra8         mado.c     Our eonienaoo
@9lnian ITo. 3098, a 009~ of whloh 18 enolosed,         disoruoer
the tax year8, uhloh 8814 seatian       18 ap9lloablo.      W thiak
thiB ~rorlstoa   of the Itstuto   might   aor&     a mean8 of rrl~lof
ln ruoh oa888 a8 are ~for~d       to in faur inquiry.
                                       Yotrrr rory   truly


                                            Harold ~0Ora~~
                                                     A88tiburb
BylxaI
lcNo5oBoR1cs